Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to application filed on May 27, 2020. Claims 1-20 are currently pending in the application.

                                                  Drawings
The drawings filed on 05/27/2020 are acknowledged and are acceptable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shin (Korean Patent Publication No. KR10-1508491B1) in view of St. Louis et al. (U.S Publication No. 2018/0042802; hereinafter “St. Louis”).
	
	As per claim 1, Shin discloses a portable electric nail filing system (fig. 1), the system comprising:
an electric nail file handpiece (e.g. see fig. 1; page 2, para. [0004] & page 3, para. [0008]-[0010]: handpiece 10, e.g., used in hairdressers to clean nails); and
a control box (fig. 1: handpiece radio control apparatus 100) for supplying power to the electric nail file handpiece (page 3, para. [0009]: the handpiece radio control apparatus 100 includes a power supply unit 110 to supply power to the handpiece 10), the control box including a a power supply unit 110) and a processor (e.g. fig. 1; page 3, para. [0008]: the handpiece radio control apparatus 100 includes a control unit 130).
Shin does not explicitly disclose the control box includes a rechargeable battery and a charging base for docking the control box, the charging base operable to recharge the rechargeable battery of the control box while the control box is docked with the charging base during operation of the electric nail file handpiece by the processor.
However, in the same field of dental handpieces and docking stations, St. Louis discloses: a control box (e.g. figs. 1 & 7: a control module 155) including a rechargeable battery (e.g. fig. 1: a rechargeable battery 160) and a charging base (e.g. figs. 1 & 8: a docking station 105) for docking the control box (e.g. para. [0030]-[0032]), the charging base operable to recharge the rechargeable battery of the control box while the control box is docked with the charging base during operation of the handpiece by the processor (e.g. figs. 1, 3, 7-8; para. [0070]: the docking station 105 is operable to transfer power from a power source to the rechargeable battery 160 of the dental tool/handpiece 110).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the system of Shin a charging base for docking the control box, the charging base operable to recharge the rechargeable battery of the control box while the control box is docked with the charging base during operation of the handpiece by the processor, as taught by St. Louis, in order to simply provide a docking station to support the handpiece and charge the battery (St. Louis, e.g. para. [0051]).

As per claim 2, claim 1 is incorporated and Shin in view of St. Louis discloses: wherein the charging base includes a display, and the control box is operable to output data related to operation of the electric nail file handpiece to be displayed on the display (e.g. see Shin, fig. 1; page 3, para. [0010]: the operating speed of the motor of the handpiece 10 may be expressed in the display window 160; St. Louis; fig. 1; para. [0030] & [0069]: the docking station 105 includes a display 130 to output data related to the dental tool docked on the docking station 105).

As per claim 3, claim 2 is incorporated and Shin in view of St. Louis discloses: wherein the display includes a speed indicator comprising a series of LEDs corresponding to selectable duty cycles of a pulse width modulation control signal output by the control box to control a motor of the electric nail file (e.g. see Shin, fig. 1; page 3, para. [0010]-[0011]: the operating speed of the motor of the handpiece 10 represented in the display window 160 may be expressed in revolutions per minute (RPM), which is the number of revolutions per minute, for example; St. Louis, para. [0035] discloses that the display 130 may include a light-emitting diode display (LED), and thus would have been obvious).
As per claim 4, claim 1 is incorporated and Shin in view of St. Louis discloses: wherein the charging base includes a recess for receiving the control box, the recess being formed at an angle to facilitate use of the electric nail file handpiece while the control box is docked with the charging base with a reduced possibility of pulling the control box from the charging base (see St. Louis, fig, 1; para. [0029]: the docking station 105 includes a housing 125 that includes two recesses 135 and 140 having a diameter or a width that is slightly larger than the diameter or the width of modular dental tools).

As per claim 5, claim 4 is incorporated and Shin in view of St. Louis discloses: wherein the control box and the recess of the charging base include corresponding electrical contacts that interface to supply power from the charging base to the rechargeable battery of the control box (see St. Louis, fig, 1; para. [0029] & [0070]).

As per claim 6, claim 1 is incorporated and Shin in view of St. Louis discloses: wherein the control box includes a top housing, a bottom housing that snap fits to the top housing, and a release button for releasing the bottom housing from the top housing to allow access to the rechargeable battery (e.g. see Shin, fig. 1; St. Louis fig. 1; para. [0031]).

As per claim 7, claim 1 is incorporated and Shin in view of St. Louis discloses: wherein the control box includes a radio frequency receiver (Shin, figs. 1-2; page 3, para. [0011]: the control unit 130 may include a receiving antenna 131) for receiving a wireless signal from a foot pedal (Shin, figs. 1-2; page 5, para. [0001]: the receiving antenna 131 of the control unit 130 receives the RF signal transmitted through the transmitting antenna 145 of the switch 140/foot pedal 141), and the processor operates the electric nail file handpiece based on the wireless signal received from the foot pedal (Shin, figs. 1-2; page 4, para. [0001]-[0003]: the control unit 130 receives the on-off signal of the switch 140 wirelessly transmitted for the operation of the motor of the handpiece 10; the switch 140 may be a foot pedal 141).

As per claim 8, claim 7 is incorporated and Shin in view of St. Louis discloses:  wherein the wireless signal comprises a Bluetooth signal (Shin, e.g. page 4, para. [0005]; St. Louis, e.g. para. [0061]).

As per claim 9, claim 7 is incorporated and Shin in view of St. Louis discloses: wherein the wireless signal comprises a Bluetooth low energy (BLE) signal (St. Louis, para. [0061]: discloses that the wireless transceiver 720 may include a one or more of a BLUETOOTH transceiver, a near-field communications (NFC) transceiver, a radio frequency (RF) transceiver, a Wi-Fi 802.11 transceiver, or other suitable wireless transceiver, and thus would have been obvious).

As per claim 10, claim 7 is incorporated and Shin in view of St. Louis discloses: the portable electric nail filing system further comprising the foot pedal (Shin, fig. 1: foot pedal 141), wherein the foot pedal includes a foot depressible member movable between at least two positions and a radio frequency transmitter for transmitting the wireless signal responsive to movement of the foot depressible member between the at least two positions (Shin, fig. 1; page 4, para. [0002]-[0006]).

As per claim 11, claim 1 is incorporated and Shin in view of St. Louis discloses: wherein the control box includes a digital control interface for receiving a manual user input, and the processor operates the electric nail file handpiece based on the manual user input received by the digital control interface (e.g. see Shin, fig. 1; page 3, para. [0010]: the user can confirm the operating speed of the motor of the handpiece 10 through the display window 160; St. Louis; fig. 1; para. [0032]-[0033] & [0063]: a user input interface 175).

As per claim 12, claim 11 is incorporated and Shin in view of St. Louis discloses:  wherein the digital control interface comprises a click wheel (St. Louis; fig. 1; para. [0032]-[0033] & [0063]: a user input interface 175).

As per claim 13, claim 12 is incorporated and Shin in view of St. Louis discloses: wherein the click wheel includes input locations for adjusting a speed and a direction of a motor of the electric nail file (Shin, fig. 1; page 3, para. [0010]: discloses an input unit 120, where the user can instruct the input unit 120 to operate the motor of the handpiece 10 at a desired speed; while St. Louis, fig. 1; para. [0032]-[0033] & [0063]: discloses a digital control interface comprising a click wheel, and thus would have been obvious).

As per claim 14, claim 1 is incorporated and Shin in view of St. Louis discloses: wherein the control box includes a display operable to display data related to operation of the electric nail file handpiece (e.g. see Shin, fig. 1; page 3, para. [0010]: the operating speed of the motor of the handpiece 10 may be expressed in the display window 160).

As per claim 15, claim 14 is incorporated and Shin in view of St. Louis discloses: wherein the display includes a speed indicator comprising a series of LEDs corresponding to selectable duty cycles of a pulse width modulation control signal output by the control box to control a motor of the electric nail file (e.g. see Shin, fig. 1; page 3, para. [0010]-[0011]: the operating speed of the motor of the handpiece 10 represented in the display window 160 may be expressed in revolutions per minute (RPM), which is the number of revolutions per minute, for example; St. Louis, para. [0035] discloses that the display 130 may include a light-emitting diode display (LED), and thus would have been obvious).

As per claim 16, claim 1 is incorporated and Shin in view of St. Louis discloses: wherein the processor operates the electric nail file by controlling a motor of the electric nail file using pulse width modulation (e.g. see Shin, page 3, para. [0011]).

Claim 19 is rejected for the same reasons as corresponding system claim 1 above for having similar limitations and being similar in scope.

Claim 20 is rejected for the same reasons as corresponding system claims 1, 7, and 10 above for having similar limitations and being similar in scope.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Shin in view of St. Louis, and further in view of Pagnini et al. (U.S Publication No. 2002/0064756; hereinafter “Pagnini”).

As per claim 17, claim 16 is incorporated and Shin in view of St. Louis does not explicitly disclose: wherein the processor controls a direction of the motor using a MOSFET H-bridge.
However, in the same field of the dental handpieces, Pagnini discloses: wherein the processor controls a direction of the motor using a MOSFET H-bridge (e.g. fig. 3; para. [0031]-[0036]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the system of Shin in view of St. Louis the known technique of controlling a direction of the motor using a MOSFET H-bridge, as taught by Pagnini, as this would have allowed avoiding high pulse current to occur by placing the motor between four legs of the MOSFET bridge so that the current flows through the same motor one way or the other as a function of PWM signals.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Shin in view of St. Louis, and further in view of Wildgen et al. (U.S Publication No. 2017/0172583; hereinafter “Wildgen”).

As per claim 18, claim 1 is incorporated and Shin in view of St. Louis does not explicitly disclose: wherein the control box includes a memory for retaining data related to a motor speed and direction of the electric nail file handpiece while the control box is powered down so as to resume operation of the electric nail file handpiece at the same motor speed and direction when the control box is subsequently powered up.
However, in the same field of a system for powering dental handpieces, Wildgen discloses: wherein the control box includes a memory for retaining data related to a motor speed and direction of the electric nail file handpiece while the control box is powered down so as to resume operation of the electric nail file handpiece at the same motor speed and direction when the control box is subsequently powered up (e.g. para. [0089], [0180], [0186]-[0187] & [0235]-[0239]: the handpiece NOVRAMs 72 stores data specific to the operation of the handpiece 34. Examples of such data includes minimum and maximum speeds at which the motor internal to the handpiece should develop, maximum torque the motor should produce at a given speed, and motor rotor position used to control the operation of the handpiece).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the system of Shin in view of St. Louis the known technique of retaining data in a memory of the control box related to a motor speed and direction of the electric nail file handpiece while the control box is powered down so as to resume operation of the electric nail file handpiece at the same motor speed and direction when the control box is subsequently powered up, as taught by Wildgen, as this would have allowed the operator to start/resume the operation of the handpiece at the preferred settings saved in the memory.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN AZIZ whose telephone number is (571) 270-7536, (Fax: 571-270-8536). The examiner can normally be reached Monday - Friday (9am - 6pm Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADNAN AZIZ/Primary Examiner, Art Unit 2687                                                                                                                                                                                                        adnan.aziz@uspto.gov